ACCEPTED
                                                                         13-15-00033-CV
                                                           THIRTEENTH COURT OF APPEALS
                                                                 CORPUS CHRISTI, TEXAS
                                                                    4/1/2015 11:10:14 AM
                                                                        DORIAN RAMIREZ
                                                                                  CLERK



                 No. 13-15-00033-CV
                                                      FILED IN
                                             13th COURT OF APPEALS
                 In the Court of AppealsCORPUS CHRISTI/EDINBURG, TEXAS
     For   the Thirteenth Judicial District of 4/1/2015
                                               Texas 11:10:14 AM
                                                DORIAN E. RAMIREZ
             Corpus Christi-Edinburg, Texas            Clerk


                    Adan Perez, Jr.,
                      Appellant

                           v.

       Weslaco Independent School District,
                    Appellee

       On Appeal from Cause No. C-641-11-F
In The 332nd District Court of Hidalgo County, Texas
 The Honorable Judge Mario Ramirez, Jr., Presiding


                  Brief of Appellant


                                         Hawash Meade Gaston
                                         Neese & Cicack LLP

                                         Andrew K. Meade
                                         Texas Bar No. 24032854
                                         Samuel B. Haren
                                         Texas Bar No. 24032854
                                         2118 Smith Street
                                         Houston, Texas 77002
                                         713-658-9001 (phone)
                                         713-658-9011 (fax)
                                         sharen@hmgnc.com

                                         Attorneys for Appellant

            Oral Argument Not Requested
                                                Table of Contents

Table of Contents ........................................................................................................i
Identity of the Parties ................................................................................................ ii
References to the Record ..........................................................................................iv
Index of Authorities ................................................................................................... v
Statement of the Case.............................................................................................. vii
Statement on Oral Argument ................................................................................. viii
Issues Presented ........................................................................................................ix
Legal Standards .......................................................................................................... 1
Statement of Facts ...................................................................................................... 1
Summary of the Argument......................................................................................... 4
Argument.................................................................................................................... 5
   I. The District Court has jurisdiction over Perez’s whistleblower claim............ 5
       A. Perez alleged sufficient facts to establish the District Court’s
          jurisdiction .................................................................................................. 5
          1. Perez alleged that he was a public employee ........................................ 6
          2. Perez alleged that WISD violated the Texas Whistleblower Act ......... 6
       B. WISD’s challenges to Perez’s pleadings are based on mistaken
          interpretations of fact and law .................................................................... 7
          1. Perez blew the whistle to the TEA prior to his performance
              review and subsequent termination ....................................................... 7
          2. Perez blew the whistle on illegal activity .............................................. 8
          3. Perez had a good-faith belief that the TEA was an appropriate
              law enforcement authority ................................................................... 10
          4. Perez was not required to exhaust his administrative remedies .......... 13
          5. Perez initiated his Whistleblower claim in a timely manner .............. 14
   II. The District Court has jurisdiction over Perez’s breach of reasonable
       expectation of renewal claim ......................................................................... 15
Conclusion ............................................................................................................... 16
Certificate of Compliance ........................................................................................ 18
Certificate of Service ............................................................................................... 19
Appendix .................................................................................................................. 20


                                                              i
                               Identity of the Parties

      Appellant certifies that the following is a complete list of the counsel and

parties to the order from which this appeal is taken.

Appellant

      Adan Perez, Jr.

Counsel for Appellant

      Andrew K. Meade
      Texas Bar No. 24032854
      Samuel B. Haren
      Texas Bar No. 24032854
      Hawash Meade Gaston Neese & Cicack LLP
      2118 Smith Street
      Houston, Texas 77002
      713-658-9001 (phone)
      713-658-9011 (fax)
      ameade@hmgnc.com
      sharen@hmgnc.com

Appellee

      Weslaco Independent School District

Counsel for Appellee

      Stacy Tuer Castillo
      Texas Bar No. 00796322
      Walsh, Anderson, Gallegos, Green & Treviño, P.C.
      100 NE Loop 410
      San Antonio, Texas 78216
      210-979-6633 (phone)
      210-979-7024 (fax)
      scastillo@wabsa.com




                                          ii
Miguel A. Saldaña
Texas Bar No. 17429450
Walsh, Anderson, Gallegos, Green & Treviño, P.C.
1105 East 3rd Street
Weslaco, Texas 78216
956-647-5122 (phone)
956-647-5421 (fax)
msalana@wabsa.com




                               iii
                    References to the Record

Reference   Meaning

CR x        Clerk’s Record at page x




                                iv
                                              Index of Authorities

Case                                                                                                              Page(s)

Canutillo Ind. Sch. Dist. v. Farran,
     409 S.W.3d 653 (Tex. 2013) ......................................................................... 13

City of Mesquite v. PKG Contracting, Inc.,
       263 S.W.3d 444 (Tex. App.—Dallas 2008, pet. denied) .............................. 16

Clear Lake City Water Auth. v. MCR Corp.,
      No. 01-08-00955-CV, 2010 WL 1053057 (Tex. App.—Houston [1st
      Dist.] Mar. 11, 2010, pet. denied) ............................................................15–16

Llanes v. Corpus Christi Ind. Sch. Dist.,
      64 S.W.3d 638 (Tex. App.—Corpus Christi 2001, pet. denied) ..................... 8

Soliz v. Nueces County,
       134 S.W.3d 298 (Tex. App.—Corpus Christi-Edinburg 2003, pet.
       denied) ............................................................................................................. 1

State v. Lueck,
       290 S.W.3d 876 (Tex. 2009) .................................................................5–6, 14

Tex. Dept. of Criminal Justice v. McElyea,
      239 S.W.3d 842 (Tex. App.—Austin 2007, pet. denied) ................................ 8

Tex. Dept. of Mental Health & Mental Retardation v. Olofsson,
      59 S.W.3d 831 (Tex. App.—Austin 2001, pet. dismissed) ........................... 14

Univ. of Houston v. Barth,
      403 S.W.3d 851 (Tex. 2013) ...................................................................11–12

Univ. of Tex. Sw. Med. Ctr. at Dallas v. Genilello,
      398 S.W.3d 680 (Tex. 2013) ......................................................................... 11

Weslaco Ind. Sch. Dist. v. Perez,
     No. 13-12-00581-CV, 2013 WL 3894951 (Tex. App.—Corpus
     Christi-Edinburg Jul. 25, 2013) (no pet.) .................................................... 1, 6




                                                              v
Statute/Rule                                                                                                   Page(s)

34 C.F.R. § 80.43 ....................................................................................................... 8

29 U.S.C. § 1104 ........................................................................................................ 9

29 U.S.C. §1106 ......................................................................................................... 9

Tex. Admin. Code § 61.1018 .............................................................................10, 13

Tex. Admin. Code § 61.1032 ................................................................................... 13

Tex. Admin. Code § 61.1093 ................................................................................... 13

Tex. Educ. Code § 7.021 .......................................................................................... 12

Tex. Educ. Code § 41.105 ........................................................................................ 10

Tex. Educ. Code § 44.009 ........................................................................................ 13

Tex. Educ. Code § 44.010 ........................................................................................ 12

Tex. Gov. Code § 554.002 ................................................................................... 7, 11

Tex. Gov. Code § 554.006 ....................................................................................... 13

Tex. Gov. Code § 554.0035 ................................................................................. 5, 14

Tex. Lab. Code 504.072 ............................................................................................. 9




                                                            vi
                                 Statement of the Case

       Appellant Adan Perez, Jr. is a former non-teacher employee of Appellee

Weslaco Independent School District (“WISD”).

       Perez seeks money damages for violation the Texas Whistleblower Act and

for breach of his reasonable expectation of contract renewal. CR 413 ¶¶ 20–22.

Perez seeks non-monetary relief for violation of his rights under the Texas

Constitution. Id. at ¶¶ 23–25.

       In June 2012, WISD filed a plea to the jurisdiction with respect to all claims

other than the Texas Whistleblower Act. CR 27. The 332nd District Court of

Hidalgo County, Texas (the “District Court”) denied that plea to the jurisdiction in

September 2012. CR 110. This Court affirmed in part and reversed in part. CR

207.

       In October 2014, WISD filed a plea to the jurisdiction (the “Plea”) with

respect to Perez’s claims for violation of the Texas Whistleblower Act and for

breach of his reasonable expectation of contract renewal. CR 94. The 332nd

District Court granted the Plea on December 17, 2015. CR 409. This interlocutory

appeal follows.




                                          vii
                           Statement on Oral Argument

      Given the straightforward factual allegations and legal issues involved in

this case, Perez does not believe that oral argument would materially aid the Court

in deciding this matter.




                                       viii
                                Issues Presented

1.   Whether the trial court lacked jurisdiction over Perez’s claim for violation of
     the Texas Whistleblower Act.

2.   Whether the trial court lacked jurisdiction over Perez’s claim for breach of
     his reasonable expectation of contract renewal.




                                        ix
                                  Legal Standards

      Subject matter jurisdiction is a question of law, and a trial court’s ruling on a

plea to the jurisdiction is reviewed de novo. Soliz v. Nueces County, 134 S.W.3d
298, 300 (Tex. App.—Corpus Christi-Edinburg 2003, pet. denied). In making that

determination, this Court has held that:

      We construe the pleadings liberally in favor of the plaintiff and look
      to the pleaders’ intent. If the pleadings do not contain sufficient facts
      to affirmatively demonstrate the trial court’s jurisdiction but do not
      affirmatively demonstrate incurable defects in jurisdiction, the issue is
      one of pleading sufficiency and the plaintiff should be afforded an
      opportunity to amend. . . . Even a failure to allege sufficient facts to
      demonstrate jurisdiction does not necessarily authorize immediate
      dismissal. It is only where the court can see that, even by amendment,
      no cause of action can be stated consistent with the facts alleged that
      the court is without jurisdiction.

      If the plea challenges the existence of jurisdictional facts, we consider
      relevant evidence submitted by the parties when necessary to resolve
      the jurisdictional issue raised, as the trial court is required to do so. In
      a case in which the jurisdictional challenge implicates the merits of
      the plaintiff’s cause of action and the plea to the jurisdiction includes
      evidence, the trial court reviews the relevant evidence to determine if
      a fact issue exists. If a fact question exists, then the plea cannot be
      granted and the fact issue will be resolved by the fact finder.

Weslaco Ind. Sch. Dist. v. Perez, No. 13-12-00581-CV, 2013 WL 3894951, at *1

(Tex. App.—Corpus Christi-Edinburg Jul. 25, 2013) (no pet.).

                                 Statement of Facts

      From July 2004 through June 2010, Perez was a risk manager for WISD.

CR 410 at ¶ 6. WISD had a longstanding pattern and practice of automatically



                                           1
renewing all of its employment contracts except in the case of cause, misconduct,

or budgetary problems. CR 411 at ¶ 7. From 2005 through 2005, Perez was

routinely commended for his performance, and his performance reviews were more

than satisfactory. Id. at ¶ 8. True to its de facto policy, WISD renewed Perez’s

employment contract every year until the events giving rise to this litigation. See

id. at ¶ 7. WISD even represented to Perez that it would follow that policy with

him. CR 257 at ¶ 23.

      As WISD’s risk manager, Perez managed employee benefit plans, including

WISD’s self-funded workers’ compensation and self-funded employee health

insurance plans. CR 410–11 at ¶ 6. In early 2009, Perez became aware of a scheme

within WISD to siphon money from the self-funded programs into a construction

fund with which to build a new press box at WISD’s football stadium. CR 411

at ¶ 9. Perez understood that such misappropriation of self-funded plan amounts—

especially those which had received state and federal funds—violated state and

federal statutes and regulations. Id.

      Perez did not sit idly by while the funds under his charge were illegally

drained. Perez made repeated attempts to warn WISD’s management,

superintendent, and board members of this unlawful misappropriation. Id. In

return, Perez was either rebuked or ignored. Id. at ¶¶ 9–11; CR 255–56 at ¶¶ 5–6.




                                        2
Perez was even told that the shortfall in the employee benefit funds were not a

serious concern as they would be repaid from future bond sales. Id. at ¶ 9.

      Tired of fruitlessly complaining to administrators who were either (at best)

willfully ignorant or (at worst) complicit, Perez decided to seek outside help. See

CR 411–12 at ¶ 12. Perez contacted the Texas Education Agency (“TEA”) by

telephone to report WISD’s misuse of funds. CR 256 at ¶¶ 8–9. In order to

substantiate Perez’s accusations, the TEA asked Perez to obtain documentation

showing WISD’s misappropriations. CR 411–12 at ¶ 12. To do so, Perez contacted

the WISD business office and requested certain documents showing the illicit

transfer of funds. See id. Perez believes WISD became aware of his investigation

and his contact with TEA. Id.

      WISD did not use Perez’s warnings and the impending TEA investigation to

change their ways. Instead, they doubled-down and decided to punish Perez for

blowing the whistle. After a long string of glowing performance reviews, Perez

was rated poorly in 2010—his first review after contacting the TEA. CR 412 at ¶

14. This review made numerous false accusations about Perez’s work and

recommended that Perez’s contract not be renewed. Id.; CR 389–92, 394. Despite

WISD’s longstanding pattern and practice of renewing all employment contracts,

Perez’s contract was not renewed in and he ceased to be a WISD employee on June

21, 2010. CR 412 at ¶ 15, CR 394.


                                         3
      Perez filed an appeal of his termination on July 20, 2010. CR 297. On

October 28, 2010, WISD set a hearing for November 1, 2010. CR 91. That original

hearing date was cancelled. WISD and Perez’s counsel finally met on December 1,

2010. CR 257 at ¶ 19. Although Perez and his counsel were under the impression

that this was to be a settlement discussion, WISD held an unannounced Level 1

complaint hearing. Id. Perez filed suit against WISD on March 8, 2011. Id. at ¶ 21.

      Perez was never reinstated by WISD, and the stigma of the false and

disparaging performance review/termination has left Perez unable to find work in

his chosen profession of municipal/school district risk management. Id. at ¶ 19;

CR 257 at ¶ 24.

                           Summary of the Argument

      The District Court has jurisdiction over Perez’s Whistleblower claim. WISD

violated numerous state and federal statutes/regulations by secretly using its

employee benefit funds to pay for stadium improvements. Because the TEA is

charged with regulating and overseeing such transactions, it was an appropriate

law enforcement authority for purposes of the Whistleblower Act. WISD learned

of this whistleblowing and terminated Perez in retaliation.

      The District Court likewise has jurisdiction over Perez’s breach of

reasonable expectation of contract renewal. Perez had a written contract with




                                         4
WISD which included an implied expectation of renewal. The mere existence of an

implied term in a written contract did not deprive the District Court of jurisdiction.

                                      Argument

      WISD challenged the District Court’s jurisdiction over Perez’s claims for

violation of the Texas Whistleblower Act and breach of the reasonable expectation

of renewal. Perez will show the Court that the District Court has jurisdiction over

his claims and erred by granting WISD’s Plea.

I.    The District Court has jurisdiction over Perez’s whistleblower claim.

      A.     Perez alleged sufficient facts to establish the District Court’s
             jurisdiction.

      The Texas Whistleblower Act waives sovereign immunity with respect to

“[a] public employee who alleges a violation” of Chapter 554 of the Texas

Government Code. Tex. Gov. Code § 554.0035. The Texas Supreme Court has

interpreted this literally: “there are but two jurisdictional requirements under

section 544.0035. For the government’s immunity to be waived, the plaintiff must

(1) be a public employee and (2) allege a violation of [Chapter 554].” State v.

Lueck, 290 S.W.3d 876, 881 (Tex. 2009) (emphasis removed).

      In the context of a plea to the jurisdiction, a court may consider the “merits”

of a plaintiff’s claim only to the extent “necessary to resolve whether a plaintiff has

alleged a violation under the [Whistleblower] Act.” Id. at 881. This “does not mean

that [a plaintiff] must prove [its] claim in order to satisfy the jurisdictional hurdle.”


                                           5
Id. at 884. The statute only requires an “alleg[ation]” of the necessary elements,

and the Texas Supreme Court “ha[s] urged that the burden of proof with respect to

these jurisdictional facts does not involve a significant inquiry into the substance of

the claims.” Id.

       Perez’s live pleading (the “Petition”) alleges both of the jurisdictional

prerequisites for waiver immunity under the Texas Whistleblower Act.1 See CR

410–415.

              1.      Perez alleged that he was a public employee.

       The first jurisdictional element is that the plaintiff was a public employee at

the time of the unlawful retaliation. See Lueck, 290 S.W.3d at 881. Perez’s Petition

alleges that he “was employed as the Risk Manager of WISD from July 2004

through June 2010.” CR 410 at ¶ 6. WISD has not challenged that this element has

been adequately pled.

              2.      Perez alleged that WISD violated the Texas Whistleblower
                      Act.

       The second element for waiver of immunity requires Perez to plead that

WISD violated Chapter 554 of the Texas Government Code. Lueck, 290 S.W.3d at

881. The Whistleblower Act provides Perez with the following protection:



1
  Alternatively, the Petition does not allege any facts demonstrating that Perez cannot meet the
elements of the Texas Whistleblower Act, so repleading would be the proper remedy instead of
outright dismissal. See Weslaco Ind. Sch. Dist, 2013 WL 3894951, at *1.


                                               6
      A state or local governmental entity may not suspend or terminate the
      employment of, or take other adverse personnel action against, a
      public employee who in good faith reports a violation of law by the
      employing governmental entity or another public employee to an
      appropriate law enforcement authority.

Tex. Gov. Code § 554.002(a). Perez has alleged precisely this.

      Perez’s theory of the case is simple: WISD misappropriated funds in

violation of state and federal law. Perez blew the whistle internally, and WISD

ignored him. Perez blew the whistle to the TEA, and WISD gave him a false

performance review and fired him. See generally CR 410–15. No more is required

to establish jurisdiction over a whistleblower claim.

      B.     WISD’s challenges to Perez’s pleadings are based on mistaken
             interpretations of fact and law.

      WISD’s Plea challenged Perez’s whistleblower allegation in five respects:

(1) the timing of the whistleblowing versus the adverse employment

action, (2) WISD’s violation of law, (3) whether the TEA is an appropriate law

enforcement body, (4) exhaustion of administrative remedies, and (5) the statute of

limitations. As demonstrated below, these arguments do not defeat the District

Court’s jurisdiction.

             1.     Perez blew the whistle to the TEA prior to his performance
                    review and subsequent termination.

      WISD complains that he notified the TEA about WISD’s misappropriation

of funds after his performance review and termination. CR 118–120. But Perez’s



                                          7
Petition and affidavit show that he initially blew the whistle to TEA prior to his

performance review. CR 256 at ¶¶ 8–9, 411–12 at ¶¶ 12–14.

             2.    Perez blew the whistle on illegal activity.

      WISD next complains that, in his deposition, non-attorney Perez could not

cite an exact statutory provision violated by WISD. CR 120–123. Under Texas

law, however, a whistleblower is not required to “identify a specific law when

making a report . . . .” Llanes v. Corpus Christi Ind. Sch. Dist., 64 S.W.3d 638, 642

(Tex. App.—Corpus Christi 2001, pet. denied). Similarly, the whistleblower is not

required to “prove that a violation of law actually occurred.” Id. “In other words,

when an employee believes and reports in good faith that a violation has occurred,

but is wrong about the legal effect of the facts, he is nevertheless protected by the

whistleblower statute.” Tex. Dept. of Criminal Justice v. McElyea, 239 S.W.3d
842, 850 (Tex. App.—Austin 2007, pet. denied).

      Perez’s response to WISD’s Plea pointed-out several statutes and regulations

which were violated by WISD. See CR 239 at ¶ 46. For example, title 34, section

80.43 of the Code of Federal Regulations punishes persons who “materially fail[]

to comply with the terms of an award[ed]” federal grant. 34 C.F.R. § 80.43(a).

Perez has alleged that WISD misused funds which came, in part, from federal

grants and that such use was not in compliance with the terms of those grants. CR

411 at ¶ 9–10.



                                         8
      United State Code, title 29, sections 1104 and 1106 prohibit certain

transactions by fiduciaries of various self-funded plans. See 29 U.S.C. §§ 1104(a),

1106(a)–(b). Perez has alleged that WISD engaged in the sort of misallocating and

self-dealing prohibited by these sections. See CR 411 at ¶¶ 9–10. WISD argues that

it is not bound by these provisions. CR 419. Perez respectfully submits that such an

argument on the merits should be brought through a motion for summary judgment

and not in a plea to the jurisdiction.

      Section 540.072 of the Texas Labor Code allows a political subdivision to

set-aside funds for workers’ compensation benefits “in a separate account . . .”

Tex. Lab. Code 504.072(b). Funds so set aside must be “sufficient to pay all costs”

associated with the workers’ compensation coverage and are subject to special

segregation, accounting, and disclosure rules. Tex. Lab. Code § 504.072. Perez has

alleged that WISD violated this statute by secretly raiding the workers’

compensation fund and leaving a shortfall. Perez is not alone in his belief that

WISD violated this statute. After an investigation, the TEA’s auditor found that

“the transfer of monies from the workers’ compensation fund to the construction

fund was not allowable under Section 504.072 of the Texas Labor Code.” CR 398.

As stated by the TEA, section 504.072 “provides a list of allowable disbursement

and the use of appropriations for construction purposes is not included in the list.”

Id.


                                         9
       Section 41.105 of the Texas Education Code sets forth a variety of

“authorized expenditures” of “public school funds.” Tex. Educ. Code § 41.105(a).

Although the statute authorizes many types of expenditures of school funds, it does

not appear to authorize (1) the use of funds “designated for a specific purpose” to

be used for improving athletic facilities or (2) the use of bond proceeds to repay

secret debits from employee benefits funds. See Tex. Educ. Code § 41.105(c).

Perez has alleged that WISD violated this statute by using and intending use funds

in unauthorized manners.

       Finally, section 61.1018 of the Texas Administrative Code allows the TEA

to “distribute staff salary allotment funds” to school districts participating in the

Teacher Retirement System—such as WISD—“for the purpose of making

payments of health care supplementation” to certain full-time employees.2 Tex.

Admin. Code § 61.1018(a), (b)(1)(A). Perez’s Petition shows that WISD violated

this regulation by using health care funds for other purposes. CR 411 at ¶¶ 9–10.

       Perez has shown that he blew the whistle on unlawful conduct.

              3.     Perez had a good-faith belief that the TEA was an
                     appropriate law enforcement authority.

       To take refuge under the Texas Whistleblower Act, the plaintiff must report

the unlawful actions to “an appropriate law enforcement authority . . . that the

2
 This violation was not alleged in Perez’s response to WISD’s Plea. It is, however, an example
of the sort of violation which could be alleged if Perez is required to replead.


                                             10
employee in good faith believes is authorized to: (1) regulate under or enforce the

law alleged to be violated in the report; or (2) investigate or prosecute a violation

of criminal law.” Tex. Gov. Code § 554.002(b). The Texas Supreme Court has

clarified that a body will “constitute an appropriate law-enforcement authority

under the Whistleblower Act” if it has the “authority” to “investigate . . . violations

of the law against third parties” or has “authority to promulgate regulations

governing the conduct of such third parties.” Univ. of Houston v. Barth, 403
S.W.3d 851, 857 (Tex. 2013).

      An employee’s “good faith belie[f]” must satisfy objective and subjective

standards:

      (1)    the employee believed the governmental entity was authorized
             to (a) regulate under or enforce the law alleged to be violated in
             the report, or (b) investigate or prosecute a violation of criminal
             law; and
      (2)    the employee’s belief was reasonable in light of the employee’s
             training and experience.
Univ. of Tex. Sw. Med. Ctr. at Dallas v. Genilello, 398 S.W.3d 680, 683 (Tex.

2013). The whistleblower’s “belief can only satisfy the good-faith requirement if a

reasonably prudent employee in similar circumstances would have thought so.” Id.

      Perez has averred that he contacted the TEA for several subjective reasons.

First, an attorney at the United States Attorney General’s office suggested it to

him. CR 256 at ¶ 7. This made sense to Perez because, “based on [his] education



                                          11
and experience, [Perez] believed that the TEA was the appropriate entity to [which

he] should make [his] report of the violation of law.” Id. at ¶ 10. Perez further

believed that the TEA would hold authority over WISD because, at “[a]ll times

during [his] employment, WISD held the TEA out as the appropriate regulatory

enforcement agency related to the laws governing the school district.” Id. at ¶ 11.

For purposes of a plea to the jurisdiction, this is sufficient proof of subjective

belief.

          Perez’s belief that the TEA was an appropriate body to regulate a school

district’s financial improprieties was objectively reasonable. As stated above, a

body is an appropriate law enforcement authority if it has the power to, inter alia,

investigate third parties or promulgate rules governing third parties. Univ. of

Houston, 403 S.W.3d at 857. The TEA does both.

          The TEA is statutorily empowered to “review school district budgets, audit

reports, and other fiscal reports . . . .” Tex. Educ. Code § 7.021(b)(13). In so doing,

the TEA is allowed to “determine whether all legal requirements have been met”

with respect to those budgets/reports. Tex. Educ. Code § 44.010. In fact, the TEA

asserted the authority to “regulate under or enforce the law alleged to be violated”

when it (1) audited WISD’s illicit transfer of the funds and (2) required WISD to

submit a corrective action plan within ten business days. CR 396.




                                          12
      The TEA likewise has significant rulemaking authority concerning WISD’s

misconduct. The TEA is statutorily authorized to promulgate the format of school

districts’ budgets and financial reports. Tex. Educ. Code § 44.009(a). Moreover,

the TEA has promulgated rules governing, inter alia, (1) use healthcare funds, (2)

payments for facilities, and (3) spending of other allotted high school funds. Tex.

Admin. Code §§ 61.1032, 61.1093, 61.1018.

      In light of these investigatory and rulemaking functions, a reasonably

prudent WISD employee would believe that TEA had the power to promulgate and

enforce statutes and regulations concerning a school district’s misuse of employee

benefit funds.

             4.     Perez was not required to exhaust his administrative
                    remedies.

      WISD further complains that Perez “fail[e]d to exhaust his administrative

remedies as required by the Texas Whistleblower Act.” CR 127. This too is

incorrect.

      The Texas Whistleblower Act requires a complaining employee to “initiate

action under the grievance or appeal procedures” of his employer.3 Tex. Gov. Code

§ 554.006(a). The employee is not, however, required to exhaust those remedies.

Canutillo Ind. Sch. Dist. v. Farran, 409 S.W.3d 653, 657 (Tex. 2013) (“To be sure,

3
  For the reasons discussed in infra § I.B.5., even this limited requirement is likely not
jurisdictional.


                                           13
the Whistleblower Act has its own statutory remedies and procedures that do not

require exhaustion . . . .”).

       Perez satisfied the Whistleblower Act by initiating the grievance procedure

within thirty days of his termination from WISD. CR 257 at ¶¶ 16, 18. His alleged

subsequent failure to exhaust his administrative remedies is not relevant to his

whistleblower claim.

              5.     Perez initiated his Whistleblower claim in a timely manner.

       The Texas Whistleblower Act identifies specific deadlines by which claims

must be filed. These are not, however, jurisdictional. As plainly stated by the

Legislature and the Supreme Court, sovereign immunity is waived—and a trial

court will have jurisdiction—if “a public employee . . . alleges a violation” of the

Whistleblower Act. Tex. Gov. Code § 554.0035. See also Lueck, 290 S.W.3d at

881 (“[T]here are but two jurisdictional requirements under section 544.0035. For

the government’s immunity to be waived, the plaintiff must (1) be a public

employee and (2) allege a violation of [Chapter 554].”).

       As such, failure to comply with the dates and deadlines—called a “limitation

period” by the statute—“gives rise to the affirmative defense of limitations, but it

is not grounds for a plea to the jurisdiction.” Tex. Dept. of Mental Health & Mental

Retardation v. Olofsson, 59 S.W.3d 831, 832–33 (Tex. App.—Austin 2001, pet.




                                        14
dismissed). Simply put, “limitations is not a jurisdictional issue” and should not be

decided in a plea to the jurisdiction. Id.

II.   The District Court has jurisdiction over Perez’s breach of reasonable
      expectation of renewal claim.

      Perez’s claim for breach of his reasonable expectation of renewal is brought

in two forms: (1) as a breach of an implied term of his contract with WISD and

(2) as a breach of Perez’s due process/due course of law rights. WISD did not

challenge the District Court’s jurisdiction to hear the latter.

      WISD has a longstanding historical practice of renewing the contracts of its

non-Chapter 21 employees barring good cause or misconduct by that employee.

CR 257 at ¶ 22. Moreover, Perez’s own course of dealings with WISD reinforced

this practice of expected renewals of annual employment contracts. Id. at ¶ 23

(“WISD always represented to me that it would following this policy with me.

WISD followed this policy until I disclosed its misconduct.”). This pattern of

performance and representations that renewal should be expected added an implied

right to reasonable expect renewal to Defendant’s written employment contracts.

      The Legislature has waived sovereign immunity for breach of written

contracts. See Tex. Loc. Gov. Code § 271.152. The existence of a written contract

is merely a jurisdictional prerequisite to the types of contracts the Court can

construe and enforce; it is not a substantive limit on how the Court can construe or

enforce a contract. See Clear Lake City Water Auth. v. MCR Corp., No. 01-08-

                                             15
00955-CV, 2010 WL 1053057, at *9 (Tex. App.—Houston [1st Dist.] Mar. 11,

2010, pet. denied) (“The existence of any implied term within the agreement has

no bearing on whether the agreement constitutes a written contract.”) The waiver

of immunity applies “to any claims for breach of a contract falling within the terms

of the statute. Once the trial court determines whether the contract falls within the

provisions of Section 271.152, it need not parse further the pleadings or the

contract to determine whether the legislature has waived immunity for breach of

contract claims.” City of Mesquite v. PKG Contracting, Inc., 263 S.W.3d 444, 447

(Tex. App.—Dallas 2008, pet. denied).

      Perez alleges that WISD breached an implied term of a written contract. As

such, this claim falls within Section 271.152’s waiver of immunity.

                                     Conclusion

      WISD attempted to misappropriate its employee benefits funds and blame

the shortfall on the only man who tried to stop them. WISD’s vindictive review

and termination of Perez violated the Texas Whistleblower Act and denied him his

reasonable expectation of renewal. Perez prays that the Court reverse the District

Court and grant Perez all other relief to which he is entitled.




                                          16
     Respectfully submitted,

     Hawash Meade Gaston
     Neese & Cicack LLP

     /s/ Samuel B. Haren
     Andrew K. Meade
     Texas Bar No. 24032854
     Samuel B. Haren
     Texas Bar No. 24032854
     2118 Smith Street
     Houston, Texas 77002
     713-658-9001 (phone)
     713-658-9011 (fax)
     sharen@hmgnc.com

     Attorneys for       Appellant,
     Adan Perez, Jr.




17
                           Certificate of Compliance

      This brief complies with the length limitations of Texas Rule of Appellate

Procedure 9.4(i)(2)(B) because it contains 3,804 words, excluding the parts of the

brief exempted by Texas Rule of Appellate Procedure 9.4(i)(1).

                                                        /s/ Samuel B. Haren
                                                             Samuel B. Haren




                                       18
                                   Certificate of Service

       I hereby certify that a true and correct copy of the foregoing was served on

the following via electronic service on April 1, 20154:

       Stacy Tuer Castillo
       Texas Bar No. 00796322
       Walsh, Anderson, Gallegos, Green & Treviño, P.C.
       100 NE Loop 410
       San Antonio, Texas 78216
       210-979-6633 (phone)
       210-979-7024 (fax)
       scastillo@wabsa.com

       Miguel A. Saldaña
       Texas Bar No. 17429450
       Walsh, Anderson, Gallegos, Green & Treviño, P.C.
       1105 East 3rd Street
       Weslaco, Texas 78216
       956-647-5122 (phone)
       956-647-5421 (fax)
       msalana@wabsa.com

                                                                   /s/ Samuel B. Haren
                                                                        Samuel B. Haren




4
  This brief is identical to the version filed on March 30, 2015 with the exception of (1) this
certificate of service and (2) the previously-filed Appendix has been incorporated into the brief
as a single .pdf file.


                                               19
                                                 Appendix

        In accordance with Texas Rules of Appellate Procedure 38.1(k) and

38.2(a)(c), the following items are appended to this brief:


Document                                                                                                 Page

Order Granting WISD’s Plea (CR 427) ................................................................ A-1

Perez’s Petition (CR 410–15) ............................................................................... A-2

Perez’s Affidavit (CR 255–58) ............................................................................. A-8

TEA Investigation (CR 396–400) ....................................................................... A-12




                                                      20
                                                                                        Electronically Filed
                                                                                        12116/20144:10:10 PM
                                                                                        Hidalgo County District Clerks
                                                                                        Reviewed By: Jassia De La Paz


                                      CAUSE NO. C-641-1I-F

ADAN PEREZ, JR.                                     §            IN THE DISTRICT COURT
                                                    §
Plaintiff                                           §
                                                    §
                                                    §            332'" DISTRICT COURT
WESLACO INDEPENDENT SCHOOL                          §
DISTRICT                                            §
                                                    §
Defendant                                           §            RIDALGO COUNTY, TEXAS

            ORDER GRANTING DEFEN DANT'S PLEA TO THE JURISDICTION

       On the 17TH day of DECEMBER ,2014 came on to be considered Defendant,

Weslaco Independent School District's Plea to the Jurisdiction filed on October 3, 2014 in the

above-entitled and numbered cause. The Court, having cons idered said Motion, finds that it is

meritorious, therefore;

       IT [S ORDERED, ADJUDGED and DECREED that Defendant, Weslaco Independent

School District's Plea to the Jurisdiction is hereby GRANTED.



       SIGNED this 17TH day of_-=D:..:E=-C=-E=M=B-=E:..:R~. ' " " ~". ,~




cc:    Court's file

       Miguel A.Saldalia, Walsh, Anderson, Ga llegos, Green & Trevino, P.C.,105 East 3'd Stn~et. Weslaco,
       Texlls 78596, fax: (956) 647-5421

       Sam D. Harell, Hawash, Meade, Gaston, Neese & C ical{, L.L.P., 2118 Smith Street, Houston, Texas
       77002, fax: (71.3) 658-90 II




                                                                                                      427
                                                A-1                                                 (TB)
                                                                                    Electronica lly Filed
                                                                                    10/30/20141:42:16 PM
                                                                                    Hidalgo County District Clerks
                                                                                    Reviewed By: Miriam Castillo


                                     CAUSE NO. C-64 1-II -F

ADAN PEREZ, JR. ,                                 §         IN THE DISTRICT COURT OF
         Plaintiff                                §
                                                  §
v.                                                §
                                                  §         HIDALG O COUNTY, TEXAS
WESLACO INDEPENDENT                               §
SC HOOL DISTRI CT and RI CHARD                    §
RIVERA,                                           §
           Defell(/mtts                           §         332ND JU DICI AL DISTRICT

                       PL AINTIFF 'S SECOND AMENDED PETITION

        I.             Plaintiff Adan Perez, Jr. fil es this First Amended Complaint and would

show the Court as foll ows:

                                            D ISCOVERY

       2.      Plaintiff intends to conduct discovery under Level 3 of the Texas Rules of Civil

Procedure.

                                              PA RTIES

       3.      Plaintiff Adan Perez Jr. is an individual.

       4.      Defendant, Weslaco Independent School Di strict (hereinafter "WISD") has

answered and appeared herein.

                                    J URISDICTION     AND VENUE

       5.      This court has jurisdiction and venue in thi s matter because a substantial portion

of the acts and/or incidents giving rise to this action occurred within Hidalgo County, Texas and

because the amount in controversy is within the jurisdictional limits of this COlirt. Tex. Civ. Prac.

& Rem. § 15 .002(a)( I).

                                          BACKGROUND

       6.      Perez was employed as the Risk Manager of WJSD from July 2004 through June

2010. A part of his responsibility in that position was to manage certain employee benefit plans,




                                              A-2
                                                                                                    410
                                                                                 Electronically Filed
                                                                                 10/30120141:42:16 PM
                                                                                 Hidalgo County District Clerks
                                                                                 Reviewed By: Miriam Castillo


including specifically, the district's workers' compensation self-funded program and the se lf

funded employees' health insurance program.

        7.     WISD has a longstanding practice of renewing all contracts of its employees,

absent cause, misconduct, or budgetary constraints. WISD continued this practice with Perez.

        8.     From 2005 through 2009, Perez's work was commended by the district and his

perfonnance reviews were more than satisfactory

        9.     In early, 2009, Perez became aware that WISD wanted to and did unlawfully

remove funds from those self-funded programs for the specific pu'rpose of beginning

conslnlction of a new "Press Box" at the district football stadium. When Perez informed Mr.

Amold Canche, the CFO of WISD, that the withdrawal and use of such funds violated state

insurance law and the covenants of the district's insurance policies (not to mention the misuse of

federal funds contributed), he was rebuked. Perez made several attempts to meet with Rivera

regarding this issue, but was denied access to Rivera. Additionally, he was told that use of the

funds was inconsequential as they wou ld be repaid the following year upon passing of a bond

election.

        10.    Perez also reported to his supervisor that the withdrawal of fu nds from the

worker's compensation fund to re-fund the health insurance fillld was an improper use of both

state and federal funds . Again he was rebuked by Rivera with the same admonition.

        11.   Perez continued to present these claims to his supervisor, as well as, other

administrators and members of the Board of Trustees for WISD.

        12.   Perez further notified the Texas Education Agency ("TEA") by telephone

concerning WISD's misconduct. Pcrez was instructed to obtain documentation to support his




                                                2
                                            A-3
                                                                                               411
                                                                                  Electronically Filed
                                                                                  10/30120141:42:16 PM
                                                                                  Hidalgo County District Clerks
                                                                                  Reviewed By: Miriam Castillo


allegations. As such, Perez contacted WISD's business office and requested documents to show

the misconduct to the TEA. Upon information and belief, WISD was aware of this contact.

        13.    Perez believed, based on his education and experience, that the TEA was the

appropriate entity to whom he should make his report ofWISD's misconduct.

        14.    Instead of correcting their improper and unlawful activity; in his 2010 review,

WISD and Rivera repol1ed that up Perez did not work well witb others and had an improper

attitude. This perfornlanee review contained numerous misrepresentations, including attempts to

blame Perez for the misallocated funds.

       15.     Perez's contract was not renewed upon its expiration in June 2010.

       16.     Perez filed a fonnal complaint with the TEA concerning WISD's misconduct in

June 20 I O. This formal complaint was a follow-up to his previous telephonic report.

       17.     WrSD's non-renewal of Perez was the culmination of a pattern of unlawful

activity designed to punish Perez and hide the unlawful conduct of WISD and its board

members/employees.

       18.     Perez filed a timely appeal of his non-renewal and commenced the grievance

process. WISD ignored these procedures and renlsed to grant Perez a hearing. Due to the delay

by WISD, Perez terminated the grievance process and filed this lawsuit.

       19.     Perez's tennination has stigmatized Perez in the industry as a bad risk manager

who loses mOlley. This bas deprived him of his freedom to secure employment in his chosen

field of municipaVschool district risk management.




                                                3
                                             A-4
                                                                                                 412
                                                                                            Electronically Filed
                                                                                            10/30f20141:42:16 PM
                                                                                            Hidalgo County District Clerks
                                                                                            Reviewed By: Miriam Castillo


                                            CAUSES OF ACTION

I.      Breach of ContI'act

        20.       Due to both WISD's longstanding pattcm of renewals and WISD own

relationship with and represcntations to Perez, Perez's written employment contract included an

implied right of expectation of renewal.

        2 1.      WlSD breached this implied tenn by refusing to renew Perez's contract despite

the lack of any cause or misconduct by Perez.

II.     Texas Whistleblowel' Act

        22.       Perez was tenl1inated in retaliation for his reporting of WISD's misconduct to

TEA, a body Perez reasonably believed to be an enforcement body with respect to this matter.

UI.     Constitutional Rights

        23.       Perez was punished for his exercise of speech rights protected by the Texas

Constitution. I

        24.       Perez was denied his property interest in a reasonable expectation of renewal

without due process, due course, or equal protection of law under the Texas Constitution.

        25.       Perez was denied his liberty interest in serving as a risk manager for another

schooVgovenul1cntal body without due process, duc course, or equal protection of law under the

Texas Constitution.

                                                 DAMAGES

        26.       At the time of thc incidcnts comp laincd of, Perez was gainfully employed. As a

proximatc result of the unlawful acts of WISD, Perez was tenninated and suffcred a loss of

income and benefits for which he now sues. As a further result of the acts of WISD, Perez's


I Plaintiffs First Amended Petition inadvertently listed a claim under the United States Constitution; this was
unintentional and is expressly disclaimed.



                                                      4
                                                  A-5
                                                                                                           413
                                                                      r            Electronically Filed
                                                                                   10/30/20141 :42:16 PM
                                                                                   Hidalgo County District Clerks
                                                                                   Reviewed By: Miriam Castillo


earning, retirement and capacity to earn a livelihood have been severely impaired resulting in a

loss of earning capacity in the future for which he now sues.

        27.    As a further result of the actions ofW JSD, Perez has lost certain real properly due

his inability to make payments thereon, resulting in the loss of his investment and equity in such

property for which he now sues.

        28.    Perez seeks statutory damages as detcnnincd appropriate by the court.

        29.    Perez seeks his reasonable and necessary attorney's fees incurred in the

prosecution of this action as provided by law. Perez seeks these fees for the prosecution, trial

and appeal of this cause.

        30.    Perez seeks exemplary damages, as the conduct of WISD constituted a knowing

willful or intentional act; and/or was carried out with such a total want of care as to constitute a

conscious indifference to tlle rights or welfare of the Perez.

       3 1.    Perez further seeks equitable relief in the form of resumption of emp loyment with

WISD with compensation equal to what it would have been but for WISD's constitutional

violations.

                                     CONDI TIONS PRECEDENT

       32.     All conditions precedcnt have been performed or have occurred as required by

Texas Rule of Civil Procedure 54.

                                              PRAYER

       33.     Perez prays that the Court grant him a judgment against WISD for: the amount of

actual damages as be proven to the satisfaction of this court; exemplary damages of at least tlu-ee

times the amount of actual damages awarded; statutOlY damages as provided; attomeys fees;

prejudgment and post-judgment interest as allowed by law; costs of suit; and such other relief, in

law and in equity, to which Plaintiff may be justly entitled.


                                                  5
                                              A-6
                                                                                                  414
                                                                           Electronically Filed
                                                                           10/30/20141:42:16 PM
                                                                           Hidalgo County District Clerks
                                                                           Reviewed By: Miriam Castillo




                                                       Respectfully Submitted,

                                                       HA WASH MEADE GASTON
                                                       NEESE & ClCACI(LLP

                                                       lsi Jake B. McDonald
                                                       Andrew K. Meade
                                                       Texas Bar No. 24032854
                                                       Jake McDonald
                                                       Texas Bar No. 24078165
                                                       Samuel B. Haren
                                                       Texas Bar No. 24059899
                                                       2118 Smith Street
                                                       Houston, Texas 77002
                                                       713-658-9001 (phone)
                                                       713-658-9011 (fax)

                                                       Attorneys for Plaintiff
                                                       Adan Perez, Jr.

                              CERTIFICATE OF SERVICE

       A true and correct copy of the foregoing document has been served on all counsel of
record via facsimile, October 30, 2014.

Via Fac.vimile: (210) 979-7024
Joe A. De Los Santos
Miguel A. Saldana
Wa lsh, Anderson, Gallegos, Green & Trevino, PC
100 NE Loop 410, Suite 900
Houston, TX 782 16

                                                       lsi Jake B. McDonald
                                                       Jake McDonald




                                            6

                                          A-7
                                                                                         415
                                   CAUSE NO. C-641-11-F


ADAN PEREZ, Jr.                                     §       IN THE DISTRICT COURT
    Plaintiff                                       §
                                                    §      332"0 JUDICIAL DISTRICT
                                                    §
WESLACO INDEPENDENT SCHOOL                          §
DISTRICT and IUCHARD RIVERA                         §
     Defendants                                     §      HIDALGO COUNTY, TEXAS


                               AFFIDAVIT Oli' A])AN PEREZ

THE STATE OF TEXAS                          §
                                            §
COUNTY OF       ;!AfA!.tJ                   §

       BEFORE ME, the undersigned uuthority. on this day nppcared Adal! Perez, who is
personally know to me and who, being duly worn on oath to tcll the truth, testified us follows:

   I. "My name is Adan Perez. I am over the age of eighteen (18) ycms, have never been
      cOllvicted of 11 felony or a crime of moral tmpitudc, and lUll competent to make this
      affidavit. I have personal knowledge of the facts contained herein, and the fhets are tmc
      and corrcct.

   2. T have worked for over 30 years in insurance and risk management for private companies,
      state bureaucracies, and Weslaco Independent School District ("WIS))").

   3. In August of 2004, I began employment with WISD. ] worked as risk manager for
      Weslaco for six yeMrs. Dming my first five years of employment, ] consistently received
      positive evaluations and was nevel' reprimanded by my superiors,

   4, Tn fall of2009, ] attended a WISD board mceting and learned that WISD received eel1uin
      state and federal funds thai wcre to he utilized for WTSD's self-funded employee's hcnlth
      insurunce and workers' compensation insurance I'CSCI'VC, Instead, these funds were lIsed to   ,,
      finance construction of an expansion of tile WlSD football sladhlln.                          I,
                                                                                                    ,1
   5, Upon discovering this infonmltioJl, I alerted my immedintc supervisors, Andres Sallehez
      and Arnold Cunche, I told them that] believed the transfer of the cncumbered funds was
      illegal. They told me Ihnt at the time that it was not a concern.




                                            A-8
                                                                      (




6. I became concerned that nothing was being done regard ing the illega l transfer of funds . I
   made several attempts to contact WISD's superintendent, Richard Rivera, but Rivera
   refused to meet with me. When 1 fi nally was nble to voice my concerns to Rivera, Rivero
   expressed his disapproval mul criticized my concern as being m isguided.

7.    In early 20 10, r contacted my cousi n Nancy I-Iucrl'cra, an attol'llcy with the U.S. Attorney
     General Offi ce, to ask for her advice on the situation. My cOllsin recommended that I
     contact the Texas Edllcation Agency ("TEA") to report the illegal activity.

g. Shortly After, I contacted TEA over the phone in effort to make a report of the illega l
   activ ity. I informed a representative of TEA that WISD un lawfully removed funds from
   self-funded programs fo r the purpose of begi nning constl'llctioll of a new 'press box' at
   the District's footba ll stad ium; that the District withdrew funds from the worker's
   compensation fund to refu nd the health insurance fund; and that I had prev iously reported
   this to my supervisors. The representative of T.EA informed me that he would need to
   obtain physical evidence in order for TEA to initiate 0 formol invesl'igation.

9. Tdo not recall the exact date that J contacted TEA, but I do know that it was before I
   received my negative performance eval uation and was notified that WISD wus not
                                                                                                        i
     renewi ng my cont ract.                                                                            l
                                                                                                        II
10. Based on my education and expel'ience, r believed that the TEA wus the appropriate
    cntity to whom 1 should make my report of the vio lation of law. I a lso fo llowed the
    recommendation of my cOl1sin who was all emp loyee of the U.S. Attorney General
    Office.

II . A ll times during my employment, WrSD held the TEA out as the appropriate regu latory
     enforcement agency related to laws governing the school district

12. Thereafter, r contacted the District's business department in efTort La obtain physical
    evidence to substantiate his claim. 1 requested and received documentation that 1 believe
                                                                                                        I,
    showed that the fimds were bcing used in an unlawful mannel'.                                       ,
                                                                                                        l
13. On Pebl1lary 5, 2010, I was ca lled in fbI' n meeting w ith Dr. A lej andl'O, the District's        I
    Deputy Superintcndent. At the meeting, J received a negative performance evaluation and
                                                                                                        !
                                                                                                        !
    was in rormed thal the D istrict was not going to renew my contract fo r the next year.



                                              2
                                                                                                        I
                                            A-9                                                   256
 14. 1 wns shocked by the evaluation because I had rcccived positive reviews for my entirc
     employment with WISD. I did not suspect Ihnt I was being retal iated against for my
     reports to lhe TEA until after 1 consulted with my attorney.

 15. At no time was I l'ccommcnded fol' tC!1nination by WISD, nor was noy action takcn to
    initiate a termination ormy employment.

16. I continued working through the term of my em ployment cont ract which expired by its
    own terlll on June 2 1, 2010.

17. On June 17,20 10, I scot a Icttcr to the TEA explaining the mi snppropriation of funds by
    the District to fo llow up on his prior report in cady 20 1O.

18. On July 20, 2010, Perez initiated his adm inistrativc complaint by sUbmitting    II   Level
    Employee Complaint Form.

19. On Dccembcr 1,20 10, my lawyer and WISD's counsel attcnded a meeting togcther. I
    was undcr the imprcssion that the meeting was to be a sett lement discussion, but WISD
    appat'cntly believed it was go ing to be a Level I Complaint hearing. , did not attend this
    hearing.

20. On Det:ember 15,20 10, WISD sent my lawyer notice that my Level I Grievance was
    denied und thnt 1 had ten days to fi le an appcal.

2\. On March 8, 20 11 , r fi led th is lawsuit seeking damages fo r wrongful termination ami
    retaliation by WISD against me.

22 . I have personally witnesses II longstand ing unwritten policy by WISD of auto mllticnlly
     rencwing contracts of its non-teacher employees ever year, barring cause, misconduct, or
     budgetary constraints.

23. WISD a lways represented to me that it would follow this po lky with me. WISD followed
    this pol icy until I disclosed its misconduct.

24. WISD's false review of my work ml(1 its refu sa l to renew my eontl'llet hus so thoroughly
   stigmatized me in the industry that I am unable to fi nd work as a risk numagel' for a
   schooVmunicipality.




                                                                                                        I
   Further, affiant sayeth not."

                                            3


                                                                                                        j
                                                                                                        1
                                                                                                        ,
                                        A-10                                                      257   I
                                                                                                        I'
                                                                                                        ~
                   Adan Perez, on this the
                    f office.




Notary Public for the State of Texas




   4




A-11                                         258
                                       "   ..
1701 NorthCongfcHAv~ • AII~tm,T~J(as 78701·1>194' 5124639734' :i12463 983IJfAX • www.tea.\ldte.1x U~



   September 7, 2012

   Ruben Alejandro, SuperIntendent
   Weslaco Independent School District
   P.O. 80x 266
   Weslaco, TX 76599-0266

   Dear Dr. Alejandro:

   Enclosed are the final results of an invesUgallve visit conducted by Texas Education Agency
   (TEA) audllors. The vIsit. conducled March 7, 2011. InvestIgated a complaInt against Weslaco
   Independent School District, and also reviewed the dIstrict's compliance with the American
   Recovery and Reinvestment Act of 2009 (ARRA) requirements for lhe 2009-2010 and 2010-
   2011 school years.

  TEA's findings as a result of the InvesUgalion afe given in the enclosed final report, along with
  the corresponding required acllons. This report supersedes the preliminary report dated
  February 26, 2012. and includes the auditor's analysis of the dlstrlot's response to tho findings
  in the preliminary report.

  A Corrective Aclior) Plan (CAP) must be submitted to TEA 10 address the findings and required
                              Finol Report of Investigative Review
                                      March 7-9, 2011
                            Weslaco Independent School District


The exhibits In this (eport contain examples of Investigative findings and are not ali-inclusive.
The audllors revIewed linancial (ecords end conducted Interviews with the superintendent,
dlstriot administrators, and other employees.

This report supersodes Ihe preliminary report deted February 28, 2012. Based on the district's
response, auditors requosted through writing addltlonat Information related to the findings and
reoelved a response from Ihe district on May 1, 2012. This report Includes the TEA aUditor's
analysis olihe district's response 10 Ihe Ilndlngs In the preliminary report as well 8S Ihe
response 10 the request for additional information.


TEA AUDITOR FINDINGS-INVESTIGATION OF COMPLAINT

Use of self·funded reserve monies

Concern        The Weslaco Independent School District (WISD) Ifansferred $1 mlmon from lis
               self·funded haallh Insurance fund to Us self·funded workers' compensation
               reserve monies (workers' camp fund), then translerred $2 millIon Irom the
               workers' camp lund to Ihe district's construcl1on lund to pay a portion of the cost
               of a new stadium press box. These transfers may be a violatIon 01 Secllon
               §11 04(8) and §1106{a) altha Employee Retlroment Income Security Act (see
               Appendix A and 8).

Finding        The dlstricl's use of surplus funds Irom.the health Insurance lund and workers'
               camp fund for construction purposes may be unallowable.

Investlgatlve Through Interviews with district personnel, auditors discovered thaI the district's
Surnmary      sel!·fundad health Insurance program Is fundGd by a combination of premiums
              paid by the distnct for employees that choose lis base Insurance ptan as wall as
              premiums paid by amployees for upgraded plans lor themSelves and their
              dependents. The workers' compensation Insurance program is funded by the
              district and Is based on a percentage of each employee's salnry.

              A review of board minutes provided by the district disclosed thai on May 18, 2009,
              the board of trustees approved a transfer of $1 million from the health insurance
              fund !o tha worksrs' camp fUnd and a subsequent transfer of $2 million from tho
              workers' comp fund to the construcllon fund (see Exhibit A. page 12). Board
              mInutes frorn a meetlng held on AugUSll0, 2009, afso shOw thatlhe funding for
              the cons\ruollon of n new press box would be partially funded with workers' comp
              fund reserves, not the health Insurance fund (see Exhibit B). However, the
              auditors' review of the district's Lone Star Investment Pool statements revealed               ,
              thai the dIstrict did not make the firs\lransler from the health Insurance fund to the
              workers' camp fund. Jnstcad, $1 million was transferred Irom oach fUnd directly to
              the construcUon lund on May 29, 2009.                                                          I
              To explaIn the involvement 01 the heallh Insurance fund, WISD admlnlatrators                   I
                                                                                                             I
                                                                                                             I
                                                                                                             I
                                                                                                             I
                                             A-13                                                      397
                                                                                                             j
                                                                                                             I
              Indicated that In 2006, approximately $1 million was borrowed by the health
              Insurance lund from the workers' camp fund. The transfer from the heallh
              Insurance lund to Ihe constructlcn lund In May 2009 was Intended to wrepay" that
              loan. However, the dis\flct has nol provided the auditors with evidence thai money
              was Iransferred between the funds In 2006, nor thai such a "loan" was approved
              by the board.

              Subsequent to the auditors' on·site vlsll, the distr!ct staled that the transfer 01
              monies from the workers' comp fund to the construction fund was allowable under
              SecUon 504.072 of the Texas Labor Code (see: Appendix C). Although this statute
              provides a list of disbursements I'l'1al are allowable. it Is silent on the use 01
              appropriations for construcUon purposes.

              Further, because the district did not provide evidence that a loan existed between
              the health Insurance fund and the workers' camp fund, It appears Ihatthe district
              used money contributed by emptoyees to fW'Id the construction 01 the new
              stadium press box. This may constitute a broach of fiduciary duty by the district.

Analysis of   After a review 01 documentallon received from the district. auditors concluded that
Response      Ihe transfer of lOonies from the workers' compensation fund to tho construction
              lund was not allowable undQr Secllon 504.072 of the Toxas Labor Code. This
              statute provides a list of allowable disbursements and the use of appropriations
              for construction purposes Is nollncluded In the list. The section referencGd Is
              provided below:

               ':4 political subdivision may set aside from available appropriations. ot/lor than
              Itemized salary appropriations, an amount sufl/clent to pay a/l costs.
              admlnlstratfve expenses, benefits, Insurance. and attorney's lees author/led by
              this chapter.

              (b) The Qmounl set aside under Subsection (a) slJa/l be sel up In 8 separate
              account In the political subdivision's records showing the disbursements
              au/horlzed by this chapter. A statement of /f,e amount set aside for
              d/sbvrsements from the account shall be Included In an annual report mads /0 the
              political subdivision's governing boay and its troasur(}r. "

              Auditors' disagree with the district's analysis and maintain the Integrity. of the
              argument. Therefore, the auditors' pOSition related to the Iransler of monies from
              the worker's compensallon lund to the construction fund remains unchanged.


Unallowable uses 01 the Instructional Faclilties Allotment

Concern       The district used leftover monies from ilS Insttuctlonal Facilities AliotmGnt (lFA)
              funds lor purposes other than instructional facilities. The complaint alloges that
              IFA money was used to fund the self·funded hoalth Insurance fund and to repair
              non·instructlonal facllHles.

Finding       The auditors examined documentation provided by the district lelaling to ils IFA
              funds but were not able to substantiate the allegation made by the complainant.



                                               2




                                          A-14                                                      398
TEA AU DITOR FI NDINGS-I MPROVING BASI C PROGRAMS TITLE I, PART A, AN D
                       AMER ICAN REI NVESTMENT AN D RECOVERY ACT
                       (ARRA) TITLE I, PART A

An addll10nal concern was raised subsequent to tho auditors' on-slle visit \0 the distrIct. This
concern, along with the auditor's findIngs, is discussed below.

Concern         The district did not comply with Ihe payroll documentaUon roqulrem13nls given In
                Office 01 Management and Budget (OMS) Circular A·a7,

Finding         The district did not provide employees with after-the-facl periodic cortlflcatlon
                dooumentatlon Ihe\ls required by OMS Circular A-S7 .

InvesllgativB   The district did not have employees sign after-the-faCI periodic certlllcaUons or
Summary         personnel activity reports, and paid contracted personnel without maintaining
                adequate documentation \0 support Ihe aliowablHly of the costs.

                The requirements In OMS Circular A-87 state thllt employees who work 100
                percent In adminlslratlng programs that ere pert of consolidated administrative
                funds; who Vlork under a sIngle grant program; or who work undGr 8 sIngle cost
                obJective, Including Title I, Part A 6chaol·wlde programs tunded from eligible
                multiple funding Sources; must certify In writing. at least semi-annually, that they
                worked solely on the programs lor the pel'lod covered by the certification. The
                certillcaUon must be signed by the employee or by the supervlsqr having first-
                hand knOWledge of the work performed, and should tolerance tha employee's
                Signed and dated jab descrlpUon maIntained In his or her porsonnel llle. Charges
                to the grant must be supported by these semI-annual certillcations.

                It was disclosed through documentatIOn received by the district thet the stafl
                development coordinator was funded y;ilh Title I, Part A ond Title I, Part A ARAA
                funds durIng tho 2009-2010 and 2010-201 1 school years, but tho district dId not
                haVe the emp loyee sign an after·llla· lact parlodlo certllloaUon to support tha
                aUowablllty of Ihe costs.

                Total questioned costs are $76.164.53 lor the 2009-2010 school year and
                $84,022,61 lor the 2010--2011 school year.

Analysis of     Based on the district's response, after-the-fact periodic certillcaUons were nol
Response        maintained for federally funded personnel. Procedures 10 ensure that the semi-
                Qnnual certifications have been put In place by the district to comply with the
                requirements in OMB Circular A·S7.

                The DiviSion of FinancIal Audits wm make 8 recommendation 10 Ihe TEA'S
                Ol..,islon of Federal Program compliance to lake action regarding the
                reinlbursement of questIOned costs.




                                                 3




                                             A-15                                                      399
TEA AUDITOR FINDINGS-AMERICAN REINVESTMENT AND RECOVERY ACT
                     (ARAA) STATE FISCAL STABILIZATION FUND (SFSF)
An addilionaJ concern was raised subsequent to Iho auditors' on-site visit to the dlslrlcl. This
concern, along with Ihe auditors' llndlngs, Is discussed below.

Concern        The expenditures coded to SFSF Fund 266 capital ouUay afe not accordance with
               Ihe approved budget for fiscal year (FY) 2010-2011,

Finding        Tho dIstrict may have acted in violation of the budget Instructions for Appendix 3:
               BS600o-Program Budget Summery and Support. of the No Child LeN BehInd
               Act Consolidated Application fot Fodoral Funding, 2010-2011 School Year. The
               Instructions stale that
                   Parts 4-9 contsln the budge/ad infofm~lIon for ilems either that require
                   specific approval under the federal cost principles or that are of par/icular
                   Interesl to our slakBholcfers. To be reimbursed by TEA for an item that
                   requires speCific approval, It mus! be properly budgeted In the grant
                   app/fclJtfon. rile budge/Information is as follows:
                        Part 4: ((em/zed 6100 Payroll Costs-All payroll costs reqUIre specific
                       approval. Part 5: Itomlzed 6200 Professional and Contractad SeiVlces
                        Costs Requiring SpeCIfic Approval, Perl 8: Itemlzad 6300 Supplies and
                       Malelfafs Costs Requiring Specific Approval. Part 7: Itemized 6400 Other
                       Operating CoslS Requiring Specific Approval, Part 8: itemized 6600
                       Copfts! Outlay-All capital ouflay requires specifIc approval, regardless 01
                       cost.
InvestlgatlvG 1\ was disclosed that the district had expenditures ot $39,988.15 coded \0 capital
Summary       outlay tor FY 2010-2011, but had no funds budgeted for capital oullay; there/ore,
              thO district was not allowed to transfer budgeted amounts to capllal outlay from
              other categories. For thle reason, theae expenditures are questIonable unless the
              district submitted 8 budget 8mGndmant and that amendment was approved by
              TEA before Ihe grant closed. The lola\ questioned costs are $39,986.15.

Analysis 01    According to the district, stalf Inadvertently omitted 10 retluest ~ budget
Re6ponsa       amendment tor capital oullay purchases made In FY 201 0-2011. The d!strlct
               stated thElt It aHowed, It would submIt an amended budget to lIPproprlately re/lecl
               the purchases made with the grant funds.

              The agency cannot grant the district's request to submit an amonded budget. The
              deadline to submit en amended budget for the 2010-2011 ARRA Title XIV SFSF
              grant ended on JUly 6, 2012. The Division of FInancial Audits witl makE! a
              rocommendatlon to the TEA'S Division 01 Federal program compliance to lake
              aotion regarding the reImbursement of questioned costs.


REQUIRED ACTIONS
1. The district must provide the agency with evidence that a loan was made with self·funded
   workers' compensation fund reserves to the self·funded health insurance fund, and that the



                                                4




                                            A-16                                                     400